DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,7,14-16 and 18 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Laere et al (US 2007/0263973).
Van Laere et al disclose a process of forming a plurality of gratings on a substrate including the steps of depositing a hardmask on the substrate comprising the waveguide; providing a resist layer on the hardmask; defining in the resist layer a 
pattern comprising a plurality of openings, the plurality of openings being 
located in the coupling region, at least part of the plurality of openings being arranged successively in the propagation direction of the waveguide [0025]; and such process steps forming a plurality of slanted slots 10 by directing radiation beam (20) [0061],[0062], Figures 6d-6f ; and aforesaid resist layer resemble as the claimed “protective material”. 
Van Laere et al disclose that in case of angled etching, slanted slots 10 are formed, i.e., the sidewalls of the slots 10 form a first predefined angle with the waveguide plane.  In embodiments of the present invention, this first predefined angle may be in the range between 30 and 60 degrees [0065],[0067].
It is noted that reference Van Laere et al fail to teach applicant’s “entire” claimed range of 5-85 degree. However, Van Laere et al teach a range of 30-60 degrees, which overlaps applicant’s claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps applicant’s value of 5-85 degrees, including the overlapping portion of the range disclosed by Van Laere et al, because it has been held that overlapping ranges are held to be obvious. MPEP 2144.05.


With regards to claim 14, Van Laere et al disclose that the slanted slots 10 may be etched fully through the planar waveguide 13 and also in the coupling region 30 of the waveguide [0065]; and the plurality of slanted slots 10 may have predefined locations, sizes, and shapes for maximizing the coupling efficiency.  The location, size and shape of the slots 10 may be selected such that the light is coupled out in a distributed way.  The cross-sectional shape of the slanted slots 10 in a plane parallel to the plane of the waveguide, their size and location can be arranged such that the intensity profile of a radiation beam 20 coupled by the slanted segmented grating coupler from the waveguide 13 to a fiber matches the fiber mode as close as possible.  This can be achieved by varying the size and/or spacing of the slots in both the x (propagation) and y (lateral) direction [0061]. 
Van Laere et al fail to explicitly disclose that the protective material is deposited on the unprotected region comprises exposing the protective material to a plurality of heating pixcels or LEDs.
However, Van Laere et al disclose above that the plurality of slanted slots 10 is formed on the coupling region of the waveguide [0024],[0025]. It would have been obvious to one of ordinary skill in the art to acknowledge that the coupling region of the waveguide would comprise heating pixels or LEDs.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Evans et al (US 10,690,821).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Evans et al disclose a process of forming a plurality of gratings including the steps of depositing a patterned hard mask 410 over a grating layer 407; forming a mask 420 over the optical grating layer 407 and the hardmask 410.  In some embodiments, the mask 420 is a "soft" mask formed over just a portion of the optical grating layer 407 and the hardmask 410.  For example, the mask 420 may be formed over the hardmask elements 410A-410C, while the hardmask elements 410D-410F remain uncovered and exposed.  In non-limiting embodiments, the mask 420 may be a photoresist-type material formed over the diffracted optical element 400 using 3-D printing (col.7, lines 14-63); the diffracted optical element 400 is then etched 425.  In some embodiments, the etch 425 is an angled ion etch, wherein the angled ion etch is performed by a reactive ion beam.  The substrate may be scanned along a scan direction with respect to the reactive ion beam.  During the etch process, the hardmask 410 functions as a pattern guide for formation of the slanted grating structures.  In examples where the mask 420 has also been patterned, the mask 420 also acts as a pattern guide for formation of the slanted grating structures; and in Figure 5, a diffracted optical element 500 over a series of etch cycles according to embodiments of the present disclosure will be described.  At process point (PP) 1, the mask 520 is formed over just a first portion unprotected region (413 and 514A, shown in Figures 4 and 5, respectively); and depositing protected regions that is protected by the hardmask patterns (410, 520).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,823,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the sacrificial of the patent ‘888 reads on the claimed protective material and the non-zero angle of the etched optical grating of the patent ‘888 broadly encompasses the instant invention.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713